DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         JOHNATHAN K. DAVIS a/k/a JONATHAN K. DAVIS,
                         Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-444

                              [May 17, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 12-14595 CF10A.

  Johnathan K. Davis, Crestview, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.